840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William C. BROWN, Petitioner-Appellantv.John GLUCH, Respondent-Appellee.
No. 87-1859.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner is incarcerated at the Federal Correctional Institution in Milan, Michigan.  He filed this petition for a writ of habeas corpus under 28 U.S.C. Sec. 2241 pursuant to his claim that the United States Parole Commission miscalculated his release date.  The district court dismissed the petition for want of exhaustion of administrative remedies and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in order of dismissal filed August 25, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.